Appeal by defendant, as limited by his motion, from two sentences of the County Court, Suffolk County, both imposed January 8, 1980, upon his convic*641tions for criminal possession of a controlled substance in the fifth degree and assault in the first degree, upon pleas of guilty, the sentences being concurrent terms of imprisonment of 0 to 10 years and 5 to 15 years, respectively. Sentences modified, as a matter of discretion in the interest of justice, by reducing the sentence for assault in the first degree to a prison term of from 3% to 10 years. As so modified, sentences affirmed. The sentence for assault in the first degree was excessive to the extent indicated. Rabin, J. P., Gulotta and Margett, JJ., concur; Cohalan, J., dissents and votes to affirm the sentences.